DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-6, and 10-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/7/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 15, the limitation “about 50%” is vague and indefinite.  Is 48% “about” 50%?  Is 40% “about” 50%?  What range qualifies as “about” 50%?  What structure is being claimed?

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Williams et al., US PGPub 2003/0230274.

    PNG
    media_image1.png
    473
    350
    media_image1.png
    Greyscale

Regarding claims 1 and 7, Williams et al. discloses a lubrication system (see fig 1), comprising: a pump (12)  having an inlet (left side in fig 1) in fluid communication with a lubricant source (11) and an outlet (right side in fig 1); a cooler (25) having an inlet (bottom in fig 1) in fluid communication with the outlet of the pump (as described above) and an outlet (top in fig 1); a lubrication filter (21) having an inlet (bottom in fig 1) in fluid communication with the outlet of the cooler (as described above) and an outlet (top in fig 1); a first delivery path (main feed line 13) in fluid communication with the outlet of the lubrication filter (as described above), the first delivery path (13) being configured to deliver cooled, filtered 
Regarding claims 2 and 8, Williams et al. discloses the lubrication system of claim 1, further comprising a return path (unlabeled directional arrow shows lubricant recirculating into sump 11 under gravity) in fluid communication with the bearing system (30) and the piston cooling nozzles (as described above) to return lubricant to the lubricant source (11).
Regarding claims 3 and 9, Williams et al. discloses the lubrication system of claim 1, further comprising a screen (24) disposed in the second delivery path (as described above) for inhibiting passage of large particles to the piston cooling nozzles (as described above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654